Tilson, Judge:
The appeals listed in schedule A, hereto attached •and made a part hereof, have been submitted for decision upon a ¡stipulation of facts. Accepting this stipulation as a statement of fact, and following the case of United States v. Nippon Dry Goods Co., Reap. Dec. 5006, I find and hold the proper dutiable export value of the parasols covered by said appeals to be the value found by the appraiser less any amounts added by the importers by reason of the so-called ■Japanese consumption tax, and that there was no higher foreign value ■at or about the dates of exportation. Judgment will be rendered accordingly.